Name: Commission Regulation (EEC) No 2637/83 of 20 September 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9 . 83 No L 261 / 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2637/83 of 20 September 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 23 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 September 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 261 / 12 Official Journal of the European Communities 22. 9 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 f 07.01 A II New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 1 07.01-22 f 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 4069 730,94 203,06 610,63 64,49 120233 227,28 51,98 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 [ 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 1697 304,39 84,47 254,18 26,76 50333 94,56 20,99 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 542 96,38 26,85 81,08 8,56 16057 30,03 6,69 1.70 07.01-67 ex 07.01 H Garlic 6986 1 240,43 345,62 1 043,57 110,19 206646 386,54 86,20 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60531 114,51 25,96 1.80 07.01 K Asparagus : I 1.80.1 ex 07.01-71  green 24673 4380,51 1 220,54 3685,32 389,13 729761 1 365,04 304,42 1.80.2 ex 07.01-71  other 10172 1813,34 507,67 1 526,77 160,70 300 506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-75 07.01-77 07.01 M Tomatoes 1570 281,65 78,16 235,19 24,76 46573 87,50 19,42 1.110 07.01-81 1 07.01-82 [ 07.01 PI Cucumbers 1660 297,44 83,01 249,05 26,28 49154 93,31 20,63 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 . 07.01 S Sweet peppers 1935 343,62 95,74 289,09 30,52 57246 107,08 23,88 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1215 218,07 60,51 182,10 19,17 36060 67,74 15,04 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 198,25 20,91 39127 74,27 16,42 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3 651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3228 575,40 160,21 482,18 50,95 95418 179,08 39,70 2.10 08.01-31 ex 08.01 B Bananas, fresh 2309 410,07 114,26 344,99 36,42 68316 127,78 28,49 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 4372 784,39 217,67 655,00 68,96 129704 243,68 54,10 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8385 1 488,82 414,83 1 252,54 132,25 248 027 463,94 103,46 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10456 1 856,50 517,27 1 561,87 164,92 309280 578,52 129,01 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 \ l 08.02-0608.02-12  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 l\ 22. 9 . 83 Official Journal of the European Communities No L 261 / 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2440 433,25 120,71 364,49 38,48 72176 135,00 30,10 2.50.3 08.02-05 li Il Il \ 08.02-09 08.02-15 08.02-19  others 1638 290,83 81,03 244,68 25,83 48451 90,63 20,21 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 Il  Monreales and satsumas 942 168,28 46,91 140,82 14,86 27730 52,50 11,83 2.60.2 08.02-31  Mandarins and wilkings 1704 303,85 84,60 254,63 26,90 50388 94,57 20,97 2.60.3 08.02-32  Clementines 896 160,99 44,69 134,46 14,14 26426 49,95 11,21 2.60.4 08.02-34 1 08.02-37 j  Tangerines and others 2528 448,88 125,07 377,64 39,87 74780 139,88 31,19 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3845 682,77 190,24 574,41 60,65 113745 212,76 47,44 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70 Il  white 2855 507,00 141,26 426,54 45,03 84463 157,99 35,23 2.80.2 ex 08.02-70  pink 4081 724,57 201,88 609,58 64,36 120708 225,78 50,35 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2651 470,66 131,14 395,97 41,81 78409 146,66 32,70 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129 521 245,42 60,59 2.100 08.06-13 I 08.06-15 08.06-17 08.06 A II Apples 1928 342,31 95,38 287,99 30,40 57027 106,67 23,78 2.110 08.06-33 \ \\\\ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1326 235,44 65,60 198,07 20,91 39223 73,36 16,36 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1813 325,29 90,26 271,63 28,59 53789 101,05 22,43 2.140 ex 08.07-32 ex 08.07 B Nectarines 2691 479,80 133,60 402,07 42,48 79 565 149,33 33,11 2.150 08.07-5 1 1 08.07-55 | 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 1789 317,69 88,51 267,27 28,22 52926 99,00 22,07 2.170 08.08-11 1 08.08-15 j 08.08 A Strawberries 19 808 3516,74 979,87 2958,63 312,40 585864 1 095,88 244,39 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 607 107,81 30,03 90,70 9,57 17960 33,59 7,49 2.190 08.09-19 ex 08.09 Melons (other than water melons) 1643 291,85 81,32 245,53 25,92 48621 90,94 20,28 2.195 ex 08.09-90 ex 08.09 Pomegranates 6546 1 162,26 323,84 977,81 103,24 193624 362,18 80,77 2.200 ex 08.09-90 ex 08.09 Kiwis 11691 2075,75 578,36 1 746,33 184,39 345806 646,84 144,25 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77